DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-9, 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites a method for processing data, the method being applied to a Mobile Edge Computing (MEC) server and comprising: establishing overall models of a plurality of target objects in a preset model set, comprising: acquiring a plurality of pieces of sample data, the plurality of pieces of sample data comprising at least one of global data corresponding to each target object or local data corresponding to different parts of each target object; and responsive to that the plurality of pieces of sample data comprise global data corresponding to each target object, establishing an overall model of the target object based on the plurality of pieces of sample data; responsive to that the plurality of pieces of sample data comprise local data corresponding to different parts of each target object, establishing local models of different parts of the target object based on the plurality of pieces of sample data, and generating an overall model of the target object based on the local models of different parts of the target object; receiving Three-Dimensional (3D) video data from a terminal, and establishing an initial model based on the 3D video data; matching the initial model with the overall models in the preset model set; and sending indication information to the terminal based on a matching result.
the processor is configured to establish overall models of a plurality of target objects in a preset model set, which comprises: acquiring a plurality of pieces of sample data, the plurality of pieces of sample data comprising at least one of global data corresponding to each target object or local data corresponding to different parts of each target object; and
 responsive to that the plurality of pieces of sample data comprise global data corresponding to each target object, establishing an overall model of the target object based on the plurality of pieces of sample data; responsive to that the plurality of pieces of sample data comprise local data corresponding to different parts of each target object, establishing local models of different parts of the target object based on the plurality of pieces of sample data, and generating an overall model of the target object based on the local models of different parts of the target object; the processor is further configured to establish an initial model based on the 3D video data; and match the initial model with the overall models in the preset model set; and the transceiver is configured to send indication information to the terminal based on a matching result.

	Claim18 recites a non- transitory computer-readable storage medium having stored thereon a computer instruction that, when executed by a processor of a Mobile Edge Computing (MEC) server, causes the processor to perform a method for processing data, the method comprising: establishing overall models of a plurality of target objects in a preset model set, comprising: acquiring a plurality of pieces of sample data, the plurality of pieces of sample data comprising at least one of global data corresponding to each target object or local data corresponding to different parts of each target object; and responsive to that the plurality of pieces of sample data comprise global data corresponding to each target object, establishing an overall model of the target object based on the plurality of pieces of sample data; responsive to that the plurality of pieces of sample data comprise local data corresponding to different parts of each target object, establishing local models of different parts of the target object based on the plurality of pieces of sample data, and generating an overall model of the target object based on the local models of different parts of the target object; receiving Three-Dimensional (3D) video data from a terminal, and establishing an initial model based on the 3D video data; matching the initial model with the overall models in a preset model set; and sending indication information to the terminal based on a matching result.
The closest prior arts Shang et al CN 107222468, Lee et al US 2015/0009214, either singularly or in combination, fail to anticipated or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484